Citation Nr: 0419806	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-20-089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to an increased rating for the residuals of a 
service-connected right knee medial meniscectomy, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased rating for the residuals of 
service-connected bilateral knee chondromalacia, currently 
rated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1972 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the VA examination conducted in September 2001 
shows that the VA examiner indicated that the veteran to flex 
the left knee from 20 to 100 degrees and in a subsequent 
paragraph the left knee was able to flexed from 10 to 120 
degrees.  It is unclear which findings are related to what 
knee.  The Board is of the opinion that a current examination 
is warranted.  

The Board regrets the additional delay in adjudicating the 
veteran's claim that a remand will create.  However it is 
necessary to ensure that the veteran receives all due 
consideration under the law.

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for his bilateral knee 
disorders covering the period from 1999 
to the present.  After securing any 
necessary release(s), the RO should 
request copies of all indicated records 
which have not been previously secured 
and associated with the claims folder.  

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims 
folder, please schedule the veteran for a 
VA examination with an orthopedist to 
determine the nature and severity of the 
veteran's bilateral knee disorders.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner is requested 
to acknowledge such review in the 
examination report.  All necessary tests 
and studies should be accomplished.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

The examination should include a detailed 
description of any knee scars and 
evaluations for limitation of motion of 
the knees.  The examiner should be 
requested to note the normal ranges of 
motion.  The examiner is requested to 
specify whether there is instability 
and/or subluxation of either knee and, if 
yes, whether the instability and/or 
subluxation is slight, moderate, or 
severe in the degree of impairment.  
Additionally, the examiner should be 
requested to determine whether the knees 
exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
render an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the lower extremities are used 
repeatedly over a period of time. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  Thereafter, the RO should re-
adjudicate the claims on appeal.  If the 
benefits sought are not granted, the 
veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



